UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6995


ERIC TYWON TANKARD,

                Petitioner - Appellant,

          v.

WARDEN FRANK B. BISHOP, JR.; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:14-
cv-03831-JKB)


Submitted:   October 16, 2015              Decided:   October 23, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Tywon Tankard, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric Tywon Tankard seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.               Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).       When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Tankard has not made the requisite showing.         Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                          DISMISSED


                                      2